Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.  

First, Applicant argues that the term “vehicle search engine” in claims 1-10 has sufficient structure and therefore should not invoke 35 U.S.C. 112(f).  Examiner respectfully disagrees.  Those of ordinary skill in the art would understand that the “vehicle search engine” could be implemented entirely in software.  Accordingly, this term alone does not include sufficient structure and therefore invokes 35 U.S.C. 112(f).

Second, Applicant argues that the prior art does not disclose nor render obvious the newly added amendments to claim 1.  Examiner respectfully disagrees.  
Wilbert discloses a system for image-based vehicle identification, the system comprising (see Wilbert Figs. 1-3 and 26, where processors and memory are disclosed): a database comprising a plurality of vehicle information (see Wilbert col. 26, ll. 66 through col. 27, lls. 2, col. 28, lls. 49-63, and col 29, lls. 46-55, where various databases comprising vehicle information are accessed); an image data processor configured to apply one or more machine learning models on one or more images received from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle), wherein the user device comprises a camera configured to obtain one or more images (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images), wherein the user device is configured to provide a display comprising one or more images of a vehicle and information associated with the vehicle through a user interface of the user device (see Wilbert Figs. 1-3 and 26, and col. 7, lls. 1-58, where vehicles and vehicle information are displayed on the user device), wherein the display comprises a first portion comprising a first vehicle provided at a first location of the user interface, and a second portion comprising a second vehicle provided at a second location different from the first location, each of the first portion and the second portion provided at a single instance; and a vehicle search engine configured to identify one or more vehicles in the database related to a vehicle based on the one or more images received from the user device, wherein the first and second vehicle are related to the vehicle (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 45 through col. 8, ll. 7, where vehicles similar to the information for the captured vehicle are presented on a display in a listing comprising at least a first and a second vehicle each in a different row and/or location). 
Liu discloses a vehicle search engine configured for a vehicle detected by the one or more machine learning models based on the one or more images received from the user device (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).

Essentially, Fig. 3 of Wilbert shows that a vehicle listing with multiple related vehicles is produced on the user device.

Third, Applicant argues that the prior art does not disclose nor render obvious the newly added amendments to claim 11.  Examiner respectfully disagrees.  
Wilbert discloses a method for image-based vehicle identification, the method comprising: receiving one or more images from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images); extracting one or more parameters corresponding to at least one of the received images; providing the extracted one or more parameters as input to one or more machine learning models; obtaining, as an output from the one or more machine learning models, a prediction of one or more vehicle information based on the extracted one or more parameters, each vehicle information corresponding to a predicted vehicle in the obtained one or more images (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle); identifying, from the one or more predicted vehicle information obtained from the one or more machine learning models, one or more vehicles matching the predicted vehicle in the obtained one or more images; and presenting a display with information of the one or more identified vehicles to the user device (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 1 through col. 8, ll. 7, where vehicles and vehicle information are displayed on the user device).
Liu discloses the one or more parameters comprising at least one of coordinates or dimensions associated with a vehicle in the one or more images (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Single Shot MultiBox Detector of Liu to detect and locate the vehicles in the images of Wilbert, because it is predictable that doing so would speed up the license plate detection and vehicle identification of Wilbert by limiting the license plate search to the bounding box of Liu.  Furthermore, it is also predictable that adding the Single Shot MultiBox Detector of Liu would improve the convenience of Wilbert’s application by permitting users to take pictures of multiple vehicles at a time and/or without having to zoom in on the license plate of each and every vehicle.
Essentially, Wilbert’s license plate comprises parameters such as individual letters and/or numbers and also Liu’s vehicle bounding box also comprises coordinates that are 

Fourth, Applicant argues that the prior art does not disclose nor render obvious the newly added amendments to claim 20.  Examiner respectfully disagrees.  
Wilbert discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor (see Wilbert Figs. 1-3 and 26, where processors and memory are disclosed), the instructions comprising: receiving one or more images from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images); extracting one or more parameters corresponding to at least one of the received images; and identifying, based on inputting the extracted one or more parameters to one or more machine learning models (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle), one or more vehicles matching the vehicle in the one or more images received from the user device (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 1 through col. 8, ll. 7, where vehicles and vehicle information are displayed on the user device).
Liu discloses the one or more parameters comprising at least one of coordinates or dimensions associated with a vehicle in the one or more images (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).

Pamuru discloses generating an augmented image for each of the identified vehicles based on overlaying a vehicle information upon an image of at least one of the one or more identified vehicles; and transmitting the augmented image to the user device for display (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the overlaying technique of Pamuru to overlay the vehicle information of Wilbert on the images of Wilbert in the manner taught and suggested by Pamuru, because it is predictable that doing so would reduce the screen space required to display the same amount of vehicle information thereby improving efficiency.
Essentially, Wilbert’s license plate comprises parameters such as individual letters and/or numbers and also Liu’s vehicle bounding box also comprises coordinates that are parameters.  Liu’s bounding box coordinates are used by Wilbert’s machine learning to locate the license plate and identify the vehicle.  Accordingly, the claim is rendered obvious.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “. . . one or more machine learning models are is configured . . .” where Examiner interprets Applicant intended to recite “. . . one or more machine learning models are [[is]] configured . . .” instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 11-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert, US 9,594,971 B1 (hereinafter referred to as “Wilbert”) in view of Liu, Wei, et al., “SSD: Single Shot Multibox Detector.” arXiv preprint arXiv: 1512.02325 (2016) (previously provided to Applicant on 12/8/2020 and 10/13/2020 and hereinafter referred to as “Liu”).

Regarding claim 1, Wilbert discloses a system for image-based vehicle identification, the system comprising (see Wilbert Figs. 1-3 and 26, where processors and memory are disclosed): a database comprising a plurality of vehicle information (see Wilbert col. 26, ll. 66 through col. 27, lls. 2, col. 28, lls. 49-63, and col 29, lls. 46-55, where various databases comprising vehicle information are accessed); an image data processor configured to apply one or more machine  (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle), wherein the user device comprises a camera configured to obtain one or more images (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images), wherein the user device is configured to provide a display comprising one or more images of a vehicle and information associated with the vehicle through a user interface of the user device (see Wilbert Figs. 1-3 and 26, and col. 7, lls. 1-58, where vehicles and vehicle information are displayed on the user device), wherein the display comprises a first portion comprising a first vehicle provided at a first location of the user interface, and a second portion comprising a second vehicle provided at a second location different from the first location, each of the first portion and the second portion provided at a single instance; and a vehicle search engine configured to identify one or more vehicles in the database related to a vehicle based on the one or more images received from the user device, wherein the first and second vehicle are related to the vehicle (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 45 through col. 8, ll. 7, where vehicles similar to the information for the captured vehicle are presented on a display in a listing comprising at least a first and a second vehicle each in a different row and/or location). 
Wilbert does not explicitly disclose a vehicle search engine configured for a vehicle detected by the one or more machine learning models based on the one or more images received from the user device.
(see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Single Shot MultiBox Detector of Liu to detect and locate the vehicles in the images of Wilbert, because it is predictable that doing so would speed up the license plate detection and vehicle identification of Wilbert by limiting the license plate search to the bounding box of Liu.  Furthermore, it is also predictable that adding the Single Shot MultiBox Detector of Liu would improve the convenience of Wilbert’s application by permitting users to take pictures of multiple vehicles at a time and/or without having to zoom in on the license plate of each and every vehicle.

Regarding claim 2, Wilbert discloses wherein each of the one or more machine learning models identify a plurality of objects in the received images, at least one of the plurality of objects is a vehicle (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle).
Liu also discloses wherein each of the one or more machine learning models identify a plurality of objects in the received images, at least one of the plurality of objects is a vehicle (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).

Regarding claim 3, Wilbert does not explicitly disclose wherein the one or more machine learning models are is configured to identify a plurality of vehicle image co-ordinates in the one or more images received from the user device using a Single Shot Detector Inception machine learning model.
However, Liu discloses wherein the one or more machine learning models are is configured to identify a plurality of vehicle image co-ordinates in the one or more images received from the user device using a Single Shot Detector Inception machine learning model (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).

Regarding claim 4, Wilbert discloses wherein the image data processor is configured to generate a detailed vehicle information based on vehicle information retrieved from the database for each of the one or more identified vehicles (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

Regarding claim 5, Wilbert discloses wherein the detailed vehicle information comprises at least one of: a mileage information, a pricing information, a vehicle stock information, a (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

Regarding claim 11, Wilbert discloses a method for image-based vehicle identification, the method comprising: receiving one or more images from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images); extracting one or more parameters corresponding to at least one of the received images; providing the extracted one or more parameters as input to one or more machine learning models; obtaining, as an output from the one or more machine learning models, a prediction of one or more vehicle information based on the extracted one or more parameters, each vehicle information corresponding to a predicted vehicle in the obtained one or more images (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle); identifying, from the one or more predicted vehicle information obtained from the one or more machine learning models, one or more vehicles matching the predicted vehicle in the obtained one or more images; and presenting a display with information of the one or more identified vehicles to the user device (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 1 through col. 8, ll. 7, where vehicles and vehicle information are displayed on the user device).

However, Liu discloses the one or more parameters comprising at least one of coordinates or dimensions associated with a vehicle in the one or more images (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Single Shot MultiBox Detector of Liu to detect and locate the vehicles in the images of Wilbert, because it is predictable that doing so would speed up the license plate detection and vehicle identification of Wilbert by limiting the license plate search to the bounding box of Liu.  Furthermore, it is also predictable that adding the Single Shot MultiBox Detector of Liu would improve the convenience of Wilbert’s application by permitting users to take pictures of multiple vehicles at a time and/or without having to zoom in on the license plate of each and every vehicle.

Regarding claim 12, Wilbert discloses further comprising, for each of the vehicles identified from the one or more predicted vehicle information: generating a detailed vehicle information based on a vehicle information retrieved from a database (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

claim 13, Wilbert discloses wherein the detailed vehicle information comprises at least one of: a mileage information, a pricing information, a vehicle stock information, a location of a vehicle dealer, a color information, one or more customer rating information, and a body style information (see Wilbert col. 7, lls. 1-58, where vehicle information is retrieved and displayed).

Regarding claim 19, Wilbert does not explicitly disclose wherein at least one of the one or more machine learning models comprises a Single Shot Detector Inception machine learning model, wherein the Single Shot Detector Inception machine learning model is configured to identify a plurality of vehicle image co-ordinates corresponding to the one or more vehicles in the one or more images received from the user device.
However, Liu discloses wherein at least one of the one or more machine learning models comprises a Single Shot Detector Inception machine learning model, wherein the Single Shot Detector Inception machine learning model is configured to identify a plurality of vehicle image co-ordinates corresponding to the one or more vehicles in the one or more images received from the user device (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).

Claim(s) 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Liu as applied to claims 4 and 12 above, and in further view of Pamuru, US 2015/0339010 A1 (hereinafter referred to as “Pamuru”).

Regarding claim 6, Wilbert does not explicitly disclose wherein the image data processor is configured to generate an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the identified vehicles.
However, Pamuru discloses wherein the image data processor is configured to generate an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the identified vehicles (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the overlaying technique of Pamuru to overlay the vehicle information of Wilbert on the images of Wilbert in the manner taught and suggested by Pamuru, because it is predictable that doing so would reduce the screen space required to display the same amount of vehicle information thereby improving efficiency.

Regarding claim 7, Wilbert does not explicitly disclose wherein the user device is configured to display the augmented image for each of the identified vehicles through the user interface of the user device.
However, Pamuru discloses wherein the user device is configured to display the augmented image for each of the identified vehicles through the user interface of the user device (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).

claim 14, Wilbert does not explicitly disclose further comprising: generating an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the one or more identified vehicles.
However, Pamuru discloses further comprising: generating an augmented image for each of the identified vehicles by overlaying the detailed vehicle information upon an image of at least one of the one or more identified vehicles (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the overlaying technique of Pamuru to overlay the vehicle information of Wilbert on the images of Wilbert in the manner taught and suggested by Pamuru, because it is predictable that doing so would reduce the screen space required to display the same amount of vehicle information thereby improving efficiency.

Regarding claim 15, Wilbert does not explicitly disclose further comprising: displaying the augmented image for each of the identified vehicles through a user interface of the user device.
However, Pamuru discloses further comprising: displaying the augmented image for each of the identified vehicles through a user interface of the user device (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).

Claim(s) 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Liu as applied to claims 1 and 11 above, and in further view of Flint, US 2012/0198337 A1 (hereinafter referred to as “Flint”).

Regarding claim 9, Wilbert does not explicitly disclose wherein the image data processor is configured to: identify a plurality of vehicle image co-ordinates for each of the one or more identified vehicles; perform a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generate one or more cropped images from the one or more received images; and store the generated cropped images of the identified vehicle in the database.
However, Liu discloses identify a plurality of vehicle image co-ordinates for each of the one or more identified vehicles (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
Furthermore, Flint discloses wherein the image data processor is configured to: identify a plurality of vehicle image co-ordinates for each of the one or more identified vehicles; perform a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generate one or more cropped images from the one or more received images; and store the generated cropped images of the identified vehicle in the database (see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).


Regarding claim 10, Wilbert does not explicitly disclose wherein the image data processor is configured to perform the cropping of each of the one or more received images based on a scaling of the identified vehicle image co-ordinates in accordance with a plurality of parameters associated with the one or more received images.
However, Flint discloses wherein the image data processor is configured to perform the cropping of each of the one or more received images based on a scaling of the identified vehicle image co-ordinates in accordance with a plurality of parameters associated with the one or more received images (see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).

Regarding claim 17, Wilbert does not explicitly disclose further comprising: identifying a plurality of vehicle image co-ordinates for each identified vehicle matching the predicted vehicle in the obtained one or more images; performing a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generating one or more cropped images from the one or more received images; and storing the generated cropped images of each respective identified vehicle in a database.
(see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
Furthermore, Flint discloses further comprising: identifying a plurality of vehicle image co-ordinates for each identified vehicle matching the predicted vehicle in the obtained one or more images; performing a cropping of each of the one or more received images in accordance with the identified vehicle image co-ordinates; generating one or more cropped images from the one or more received images; and storing the generated cropped images of each respective identified vehicle in a database (see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the scaling and/or cropping of Flint on the images of Wilbert, as modified by Liu, to match the parameters and/or dimensions of all the images to improve the aesthetic look of the listing by providing the listings without letterboxing and without uneven rows.

Regarding claim 18, Wilbert does not explicitly disclose wherein performing the cropping of each of the one or more received images is based on a scaling of the identified vehicle image co-ordinates in accordance with a plurality of parameters associated with the one or more received images.
(see Flint Fig. 2, and para. 0025, where scaling and cropping is performed to match the parameters of other media).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert in view of Liu and Pamuru.

Regarding claim 20, Wilbert discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor (see Wilbert Figs. 1-3 and 26, where processors and memory are disclosed), the instructions comprising: receiving one or more images from a user device (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, where the user’s device comprises a display and camera for capturing images); extracting one or more parameters corresponding to at least one of the received images; and identifying, based on inputting the extracted one or more parameters to one or more machine learning models (see Wilbert Figs. 1-3 and 26, and col. 5, lls. 30-47, col. 12, lls. 38-55, col. 17, lls. 1-12, col. 30, lls. 29-48, where the user’s device comprises a processor for processing the images, and a machine learning classifier is applied to the image to detect and interpret a license plate on the vehicle), one or more vehicles matching the vehicle in the one or more images received from the user device (see Wilbert Figs. 1-3 and 26, and col. 7, ll. 1 through col. 8, ll. 7, where vehicles and vehicle information are displayed on the user device).

However, Liu discloses the one or more parameters comprising at least one of coordinates or dimensions associated with a vehicle in the one or more images (see Liu Figs. 1-5, and pgs. 1-4 and 9, where the Single Shot MultiBox Detector is a machine learning model that detects and draws boxes around multiple objects in an image including animals, vehicles, and furniture).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Single Shot MultiBox Detector of Liu to detect and locate the vehicles in the images of Wilbert, because it is predictable that doing so would speed up the license plate detection and vehicle identification of Wilbert by limiting the license plate search to the bounding box of Liu.  Furthermore, it is also predictable that adding the Single Shot MultiBox Detector of Liu would improve the convenience of Wilbert’s application by permitting users to take pictures of multiple vehicles at a time and/or without having to zoom in on the license plate of each and every vehicle.
Furthermore, Pamuru discloses generating an augmented image for each of the identified vehicles based on overlaying a vehicle information upon an image of at least one of the one or more identified vehicles; and transmitting the augmented image to the user device  (see Pamuru Figs. 2 and 11, and paras. 0029 and 0041, where the vehicle information is overlaid).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the overlaying technique of Pamuru to overlay the vehicle information of Wilbert on the images of Wilbert in the manner taught and suggested by Pamuru, because it is predictable that doing so would reduce the screen space required to display the same amount of vehicle information thereby improving efficiency.

Allowable Subject Matter
Claim(S) 8 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663